DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 06 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0323013 to Herdier et al.
In regards to claim 1, Herdier teaches a rolling bearing (Figures 1-3) comprising a first ring (elements 3, 6, 11 together) having an outer first ring surface and a first inner bore, the first inner bore defining a first raceway, a second ring (2) having an outer second ring surface and a second inner bore, the outer second ring surface defining a second raceway, and a row of rolling elements (4) arranged between the first raceway and the second raceway, a sleeve (11) secured to the first ring, the sleeve having an outer sleeve surface, the sleeve axially overlapping the outer first ring surface, and an optical fiber sensor (9) positioned inside a radial inner surface of the sleeve and also positioned on the first ring, the radial inner surface of the sleeve defining a circumferential groove (7) which partially encloses the optical fiber sensor, the sleeve further defining an optical fiber sensor passage (13) extending between the circumferential groove and the outer sleeve surface.
But Herdier fails to expressly teach the sleeve being made from a softer material  than that of the first ring.  However, Herdier does teach the sleeve to be a clamping ring, capable of being slipped over the first ring.  Herdier further teaches the ring to be formed from an elastic material.  Since the sleeve is to be slipped over the first ring and formed from an elastic material, the sleeve must necessarily be formed from a softer, more resilient material to allow for some bending without breaking the sleeve.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the sleeve to be formed from a softer material.
Furthermore, although Herdier does not expressly teach the sleeve axially overlapping the entirety of the outer first ring surface.  Herdier teaches the sleeve to be alternately be a circumferential ring (211, [0036]).  Since Herdier teaches the circumferential ring as an alternative embodiment, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the circumferential ring 211 so that the sleeve axially overlapping the entirety of the outer first ring surface.
In regards to claim 2, Herdier teaches the sleeve (11) and the the first ring are mounted radially in contact one against the other. (Figure 3)
In regards to claims 4 and 5, Herdier teaches the circumferential groove is formed on the radial inner surface of the sleeve.  
In regards to claim 5, Herdier teaches the circumferential groove is formed in the outer first ring surface.
In regards to claim 6, Herdier teaches the circumferential groove is formed in the radial inner surface of the sleeve, the optical fiber sensor being located in the circumferential groove with a potting resin thereover such that the optical fiber sensor is not mounted radially in contact with the first ring.
In regards to claim 7, Herdier teaches the circumferential groove is axially disposed on the sleeve so as to be axially aligned with points of contact of the row of rolling elements, the first raceway, and the second raceway.
In regard to claim 10, Herdier teaches the optical fiber sensor passage extends from an axial end of the sleeve.
In regards to claim 14, Herdier teaches the circumferential groove is axially disposed in the first ring so as to be axially aligned with points of contact of the row of rolling elements, the first raceway, and the second raceway.
In regards to claim 13, Herdier teaches a rolling bearing (Figures 1-3) comprising a first ring (elements 3, 6, 11 together) having an outer first ring surface and a first inner bore, the outer first ring surface defining a first raceway, a second ring (2) having an outer second ring surface and a second inner bore, the second inner bore defining a second raceway, and a row of rolling elements (4) arranged between the first raceway and the second raceway, a sleeve (11) secured to the second ring, the sleeve having a radial inner sleeve surface, the sleeve axially overlapping the second inner bore and an optical fiber sensor (9) positioned between the sleeve and the second ring, a radial outer surface of the sleeve defining a circumferential groove (7) which partially encloses the optical fiber sensor, the sleeve further defining an optical fiber sensor passage (13) extending between the circumferential groove and the radial inner sleeve surface.
But Herdier fails to expressly teach the sleeve being made from a softer material  than that of the first ring.  However, Herdier does teach the sleeve to be a clamping ring, capable of being slipped over the first ring.  Herdier further teaches the ring to be formed from an elastic material.  Since the sleeve is to be slipped over the first ring and formed from an elastic material, the sleeve must necessarily be formed from a softer, more resilient material to allow for some bending without breaking the sleeve.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the sleeve to be formed from a softer material.
Furthermore, although Herdier does not expressly teach the sleeve axially overlapping the entirety of the outer first ring surface.  Herdier teaches the sleeve to be alternately be a circumferential ring (211, [0036]).  Since Herdier teaches the circumferential ring as an alternative embodiment, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the circumferential ring 211 so that the sleeve axially overlapping the entirety of the outer first ring surface.
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to claim 3, the prior art of record fails to disclose or reasonably suggest a second optical fiber sensor is located radially between the sleeve and the first ring in addition to the accompanying features of the independent claim and any intervening claims.  
	In regard to claim 9, the prior art of record fails to disclose or reasonably suggest the sleeve is provided with a protrusion extending radially towards the second ring, the circumferential groove being formed on the protrusion in addition to the accompanying features of the independent claim and any intervening claims.
Claims 8, 11, 12, 15 and 16 are allowed.  The prior art of record fails to disclose or reasonably suggest a rolling bearing comprising a first ring having an outer first ring surface and a first inner bore, the first ring comprises a first part ring and a second part ring, the first part ring being mounted axially in contact with the second part ring, the first part ring having a first part ring inner bore defining a first part ring raceway, the second part ring having a second part ring inner bore defining a second part ring raceway, a second ring having an outer second ring surface and a second inner bore, the outer second ring surface defining at least one second ring raceway, a first row of rolling elements arranged between the first part ring raceway and the at least one second ring raceway, a second row of rolling elements arranged between the second part ring raceway and the at least one second ring raceway, a sleeve secured to the first part ring and to the second part ring, the sleeve having an outer sleeve surface, the sleeve maintaining together the first part ring and the second part ring and being made from a softer material than the first part ring and the second part ring, and an optical fiber sensor inside a circumferential groove defined by an inner sleeve surface, the optical fiber sensor also passing through an optical fiber passage defined by the sleeve in addition to the accompanying features of the independent claim.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874